SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1064
CA 12-02241
PRESENT: SCUDDER, P.J., SMITH, FAHEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF LEGACY AT FAIRWAYS
TOWNHOMES, LLC, US HOMES CO., INC. AND
MARK IV CONSTRUCTION, INC.,
PETITIONERS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

PLANNING BOARD OF TOWN OF VICTOR,
RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


THE WOLFORD LAW FIRM LLP, ROCHESTER (MICHAEL R. WOLFORD OF COUNSEL),
FOR RESPONDENT-APPELLANT.

ADAMS BELL ADAMS, P.C., ROCHESTER (ANTHONY J. ADAMS, JR., OF COUNSEL),
FOR PETITIONERS-RESPONDENTS.


     Appeal from a judgment (denominated decision, judgment and order)
of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered
October 24, 2012 in a CPLR article 78 proceeding. The judgment, inter
alia, granted the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously reversed on the law without costs and the petition is
dismissed.

     Same Memorandum as in Matter of Legacy at Fairways, LLC v
Planning Bd. of Town of Victor ([appeal No. 1] ___ AD3d ___ [Dec. 27,
2013]).




Entered:   December 27, 2013                    Frances E. Cafarell
                                                Clerk of the Court